DETAILED ACTION
Notice of Pre-AIA  or AIA  Status	 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.
Response to Amendment
	Applicant’s amendment filed on September 3, 2021 has been entered.  Claims 1 and 20 have been amended, and new claims 23 and 24 have been added.  Claims 5, 11, 13, 19 and 21-22 are canceled.  Thus, claims 1-4, 6-10, 12, 14-18, 20 and 23-24 are still pending in this application, with claims 1, 20 and 23-24 being independent.   Claims 1-4, 6-10, 12, 14-18 and 20 are allowed.
Election/Restrictions
	Newly submitted claims 23-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 	Newly submitted claims 23-24 are directed to Species which are independent and distinct from the Species of the invention originally presented.  Newly submitted claims 23-24 recite mutually exclusive characteristics (e.g., claim 23: “chose a viewpoint tracking mode or an independent viewpoint mode, the viewpoint tracking mode automatically changing a viewpoint based on a position and a direction of the imaging device, the independent viewpoint mode setting a viewpoint without depending on the position and the direction of the imaging device” and/or claim 24: “chose a viewpoint tracking mode or an independent viewpoint mode, the viewpoint tracking mode automatically changing a viewpoint based on the position of the water-surface movable body, the independent viewpoint mode setting a viewpoint without depending on the position of the water-surface movable body”) that are different than the Species claimed in the originally presented claims.  Furthermore, based on the current record, the Species of newly submitted claims 23-24 are not obvious variants of the Species of the originally presented claims. 
 	There is a search and/or examination burden for the patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses and/or electronic resources, and/or employing different search queries).  The prior art applicable to one species would not likely be applicable to another species, .
 	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion
  	 This application is in condition for allowance except for the following formal matters: 
Restricted claims 23-24 which have been withdrawn from consideration need to be canceled in order for a Notice of Allowance for the application to be issued.
 	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
 	A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on Monday-Friday, 10:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON, can be reached at 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675